Opinion by
Mr. Chief Justice Fell,
The appellant was convicted of murder of the first *529degree. That he killed the deceased without the slightest justification or excuse was established beyond the possibility of doubt and was conceded at the trial. The only defense was that of insanity. The error alleged in the single assignment filed is that the trial judge failed to instruct the jury that the appellant was entitled to the presumption of innocence. A request to so charge was not made and there was no reason for so charging. On the issue raised the only verdict that could have been rendered was guilty of murder of the first degree or not guilty on the ground of insanity. The testimony and the admissions at the trial effectually rebutted the presumption of innocence to which a person accused of crime is entitled and the only question to be determined was whether the defense of insanity had been established by satisfactory proof. On this subject there was no presumption in the appellant’s favor. The presumption was against him. Sanity is the normal condition of mind and its existence is to be presumed and the burden of proof was on him: Com. v. Molten, 230 Pa. 399. The judgment is affirmed and it is directed that the record be remitted for the purpose of execution.